Field, J.
The property alleged to have been embezzled is described as “thirteen hundred and twenty pairs of shoes, each pair of the value of one dollar, of the property,” &c. This is a sufficient description. The word “shoes” must be taken to mean shoes for the feet of human beings, and a description of a chattel by its proper and special name is sufficient. Commonwealth v. Butterick, 100 Mass. 1. 3 Chit. Crim. Law, (2d ed.) 961.
We do not clearly understand what is meant by stock gambling in the exceptions, but the point of the inquiry is shown by the statement that there was evidence that Hill had “ charged the defendant, in a certain conversation, with having spent the money he had collected from the sales of said embezzled property in gambling in stocks.” The defendant, testifying in his own behalf, could be asked, on cross-examination, if he had not spent considerable sums of money in stock gambling, or in anything else, and could be asked how he obtained the money. Such an examination should be confined to a period of time subsequent to that of the embezzlement. The questions asked were general, but it does not appear that the defendant was compelled to answer questions concerning any stock gambling in which he was engaged before the time when the evidence tended to show that he had embezzled the property described in the indictment. Exceptions overruled.